It is well settled that whether or not to relieve a party from a judgment or order entered on default is a matter left to the sound discretion of the trial court. (CPLR 5015; Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693.) The party seeking the relief must advance a reasonable excuse for the default and demonstrate the meritoriousness of its claim. (Supra.) Here the court at IAS did not abuse its discretion. Plaintiff was present at a status conference at which the J.H.O. presiding directed that the discovery demands be met by a certain date. Thereafter, subsequent orders of the IAS court directing plaintiff to produce the material were ignored. Further, the unsupported, conclusory statements relied on to demonstrate the meritoriousness of the claim were properly found by the IAS court to be insufficient. Concur — Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.